Citation Nr: 1820319	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  15-05 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for low back condition.

2.  Entitlement to service connection for left leg and hip condition.

3.  Entitlement to a compensable evaluation for service-connected herpes simplex.


REPRESENTATION

Veteran represented by:	Karl Truman, Attorney


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1979 to August 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2013 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

In his January and April 2015 substantive appeals, the Veteran expressed that he did not wish to be afforded a hearing by the Board.  As such, the Board finds the Veteran's right to a hearing is waived.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal may be decided.

With respect to the Veteran's claim for entitlement to service connection for a low back condition, he was last afforded a VA examination in January 2015 whereupon the examiner found that the  Veteran did not have a current diagnosis of a back condition.  Upon review of the evidence, however, the Board notes that a June 2014 magnetic resonance imaging (MRI) of the lumbar spine showed mild degenerative disease and moderate foraminal stenosis at the L4-L5 level.  Additionally, the Veteran was assessed with lumbar stenosis and degenerative disc disease by Dr. J F.  Because the evidence indicates that the Veteran may have a current disability, the Board finds the January 2015 VA examination inadequate.  As such, the Board finds that an addendum opinion is required before the claim may be adjudicated.  

With respect to the Veteran's claim for entitlement to service connection for left leg and hip condition, the Board notes that additional evidence pertinent to the Veteran's claim was received after the AOJ's last adjudication of the Veteran's claim.  See February 2015 statement of the case; see also December 2017 VA examination.   Because the December 2017 VA examination discusses findings related to the Veteran's left hip, and these clinical findings are relevant to the alleged disability, the Board finds that a remand is appropriate for the AOJ to review the additional pertinent evidence and issue a supplemental statement of the case.

Finally, with respect to the Veteran's claim for a compensable rating for herpes simplex, the Board acknowledges that the Veteran was last afforded a VA in June 2016.  The examiner found that the Veteran had been taking Valacyclovir, an oral medication, for his herpes simplex on a constant/near-constant basis.  The Board admits that it is unable to offer medical opinions, and as such, defers to the judgment of a qualified medical professional to ascertain whether the use of anti-viral Valacyclovir qualifies as a systemic therapy.  38 C.F.R. § 4.118, Diagnostic Code 7815.  Accordingly, remand is warranted for a new VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements with the January 2015 VA examiner, or another appropriate clinician if the January 2015 VA examiner is not available, to provide a supplemental medical opinion in this case.  

The examiner should review the Veteran's claims file, and in paying particular attention to the June 2014 MRI of record, provide an opinion as to whether the Veteran has any back conditions, to include degenerative disc disease.  

Should the examiner find the Veteran has a low back disability, the examiner should provide an opinion as to whether it is as least as likely as not (50 percent greater probability) that the Veteran's low back disability was caused by or aggravated by his military service.  The examiner is asked to discuss the military occupational specialty as a paratrooper and whether it is at least as likely as not that such a specialty would contribute to the Veteran's current back disability, if any are found to exist.

2.  After considering the relevant evidence received after the February 2015 statement of the case, issue the Veteran a SSOC as to the issue of entitlement to service connection for left leg and hip condition.

3.  Obtain a VA examination from an appropriate examiner to determine the current severity of the Veteran's service-connected herpes simplex.  The claims file, to include a copy of this remand, must be reviewed in its entirety.  Then, the VA medical examiner should provide the following opinion:

Are any medications prescribed to treat the Veteran's herpes simplex, to include Valacyclovir, considered systemic therapy similar to corticosteroids or other immunosuppressive drugs?

If the answer is yes, the examiner must determine with what frequency the Veteran has required systemic therapy (i.e., constant or near-constant systemic therapy or intermittent systemic therapy) and for how long the systemic therapy has been administered since December 11, 2013.  

All opinions expressed in paragraphs 1 and 3 above should be accompanied by a detailed supporting rationale.

4.  After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




